DETAILED ACTION
This office action is responsive to the claims filed on August 14th, 2019. Claims 1-18 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract is directed towards the purported merits of the invention.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 1 recites “an oscillating magnetic field.” Claim 12 recites “an oscillating electrical magnetic field” and Claim 16 recites “the oscillating electromagnetic field.” It is interpreted that the 3 claims are referring to the same field. Examiner suggests amending the claims to be consistent in the recitation of said field. Please review the 112(b) rejection of Claim 12 below.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 3, Paragraphs 53-55 of applicant’s specification describes the process for determining the fill time. The specification discloses using either a predetermined fill time or time delay or using a water level sensor. The water level sensor can be sensor 78 as described in paragraph 49. Claim 3 recites “the logic circuitry determines a fill time for the ice mold.” However as per the specification this can only be accomplished via the use of a sensor which has yet to be claimed. Since the logic circuitry as claimed does not have the structure to accomplish the function of determining a fill time the claim is rendered indefinite. For the sake of prosecution it shall be interpreted that the claim reads: “the logic circuitry determines a fill time for the ice mold using a water level sensor.”
Claim 11 recites the limitation "the timing circuit." There is insufficient antecedent basis for this limitation in the claim. For the sake of prosecution it is interpreted that the claim reads “wherein the logic circuitry further controls.”
Claim 12 recites: “providing an oscillating electrical magnetic field for receipt by the secondary coil.” However Claim 1 recites: “to receive electrical energy from an oscillating magnetic field.” It is unclear if Claim 12 is adding a different magnetic field from the one recited in Claim 1. For the sake of prosecution it will be interpreted that Claim 12 reads: “wherein said primary coil provides the oscillating magnetic field for receipt by the secondary coil.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 12, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimura (US2019/0063811) in view of Onishi (US2018/0123646), Sanna et al. (US6698222, hereinafter referred to as Sanna).

    PNG
    media_image1.png
    387
    573
    media_image1.png
    Greyscale

FIGURE A
With regards to Claim 1, Tanimura discloses an ice making apparatus (Fig. 3) comprising: a housing (Housing is interpreted as 4 and the exterior of 7, Fig. 2. Fig.3 shows the housing in its assembled position) having a sidewall (Fig. A Above) adapted to be positioned adjacent to a freezer cabinet wall (Paragraph 24 states the ice maker is mounted on a refrigerator main body, i.e. inside the refrigerator in a cabinet and not on the door. Therefore it is interpreted as being capable of being adapted to a freezer cabinet wall within the main body); an electric motor (34, Fig. 4) positioned within the housing (Fig. 4 and Fig. 3) and communicating through a rotatable shaft (33, Fig. 2) exposed through a front wall of the housing (Fig. A. In the assembled position the front of casing 7 is interpreted as forming a front wall for the housing); an ice mold (2, Fig. 2) positionable adjacent to the housing (Fig. 2) 
With regards to Claim 1, Tanimura is silent towards a secondary coil supported by the housing on the sidewall to receive electrical energy from an oscillating magnetic field passing through the freezer cabinet wall;
Onishi teaches a contactless power transmitting device which includes a primary coil (L1A, Fig. 2) and a secondary coil (L2A, Fig. 2). The primary coil is connected to a power supply (Fig. 2), a power transmitting controller (20, Fig. 2) and a driver circuit (18, Fig. 2). The secondary coil is connected to a power receiving device (200, Fig. 2) with its own controller (50, Fig. 2). Paragraph 59 states the secondary coil receives power from the primary coil so that the power receiving device can provide power to a battery or to a circuit connected therein. Paragraph 60-63 states that the coils can communicate with each other with load modulation, wherein the driver circuit controls the amplitude of current leaving the primary coil based on a load from the secondary coil. Onishi paragraph 2 states that wireless power transmission technology is well known in the art of household appliances (Examiner notes that refrigerators fall within this area.) Fig. 7 shows that the power receiving coil is coupled to a rectifier (53, Fig. 7) that coverts the received energy into voltage for the coupled circuitry (Paragraph 100). The oscillating electromagnetic signal can be seen in Fig. 5. 
Sanna teaches a refrigerator (Fig. 1) that includes a primary coil (41, Fig. 1) and a secondary coil (23, Fig. 1) which communicate with each other to transmit signals for operation (Paragraph 9). The primary coil is placed within the wall of the cabinet (3, Fig. 1. It is interpreted that since the primary coil 
Tanimura discloses a known apparatus in the art of ice making, specifically an icemaker with a logic circuitry for controlling the functions of ice making. Tanimura discloses that the logic circuitry outputs commands to the motor to eject the finished ice. Tanimura discloses the logic circuitry receives power from a power supply however Tanimura is silent towards the power supply being wireless connected to the logic circuitry.  Onishi teaches a known system for transmitting power and signals wirelessly between two electronic components/circuitry provided in household appliances.  This system allows the transmission of power wirelessly and without contact, removing any cables or coupling between the power source and the circuitry. Sanna teaches it is known to use a primary and a secondary coils placed on either side of a refrigerator cabinet wall to transmit electromagnetic signals. Therefore, it would have been obvious to one of ordinary skill in the art to modify the refrigerator and logic circuitry of Tanimura by providing a secondary coil and accompanying circuit on the logic circuitry on the sidewall of the housing of Tanimura and providing a primary coil and accompanying circuit on the power supply of Tanimura, as taught by Onishi and evidenced by Sanna, so that power and signals can be transmitted without having to physically run wires between the power supply and the icemaker logic circuitry. 
With regards to Claim 12, the combination of Tanimura, Onishi, and Sanna discloses the ice making apparatus of claim 1 further including a primary coil (L1A, Fig. 2 of Onishi) supported by the freezer cabinet wall (Fig. 1 of Sana, the primary coil is clearly supported by the wall) wherein said primary coil provides the oscillating magnetic field for receipt by the secondary coil when the housing is attached to the freezer cabinet wall (The primary coil provides an oscillating electrical magnetic field to the secondary coil as per Paragraph 100 of Onishi).
With regards to Claim 15 the combination of Tanimura, Onishi, and Sanna, discloses the ice making apparatus of claim 12 wherein the primary coil is attached to a driver circuit (18, Fig. 2 of Onishi) 
With regards to Claim 18, the combination of Tanimura, Onishi, and Sanna discloses the ice making apparatus of claim 12 further including a freezer cabinet wall (Paragraph 24 of Tanimura states the ice maker is mounted on a refrigerator main body. The main body which has been interpreted as being a freezer cabinet would inherently have a wall to which the icemaker is mounted. Fig. 1 of Sanna shows the cabinet wall 3 and how the primary coil is on the other side of the wall.) Wherein the primary coil is mounted on an outside of the freezer cabinet wall (Fig. 1 of Sanna) to be electrically isolated from contents in the freezer cabinet (This is interpreted as an intended use and the fact that the primary coil is on the other side of the cabinet wall inherently isolates it from the contents of the cabinet).
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over The combination of Tanimura, Onishi and Sanna as applied to claim 1 above, and further in view of Ji et al. (US2017/0089629, hereinafter referred to as Ji) and Venkatakrishnan et al. (US2008/0072610, hereinafter referred to as Venkatakrishnan).
With regards to Claim 2, The combination of Tanimura, Onishi and Sanna discloses the ice making apparatus of claim 1 wherein the logic circuitry further connects to the secondary coil (The secondary coil is coupled to the logic circuitry as per the modification in view of Onishi) for the communication of control signals for the control of a sequencing of ice making steps using the icemaker (Fig. 5 of Tanimura shows the control of sequencing of steps for using the icemaker. Paragraph 45 states this control is done by the logic circuitry.)
With regards to Claim 2 the combination of Tanimura, Onishi and Sanna is silent towards the control signals being communicated via the secondary coil. (Examiner notes that Claim 2 has not yet recited the primary coil or the main controller and how it communicates with the secondary coil for the 
Ji teaches an icemaker (415, Fig. 8) including logic circuitry (410, Fig. 8) to control the ice maker operation (Paragraph 77). The system includes a main controller (420, Fig. 8) connected to a power supply (421, Fig. 8) and to the electronic components of the refrigerator (422, Fig. 8) and sends power to the icemaker and the electronic components (Paragraph 76). The main control unit and logic circuitry communicate with each other so that the main controller can adjust the operation of the electrical components of the refrigerator in response to power readings from the ice maker logic circuitry in order to reduce power consumption (Paragraphs 95 and 97). 
It would have been obvious to one of ordinary skill in the art to modify the system of the combination of Tanimura, Onishi and Sanna, by providing a main control unit coupled to the power supply, the primary coil and the electronic components of the refrigerator to which the ice maker is attached, so that the main controller can measure the power being sent to the logic circuitry of the icemaker, via the coils, and adjust the performance of the refrigerator accordingly, as taught by Ji, so that power consumption can be reduced. 
	Venkatakrishnan teaches a control system for an icemaker (Fig. 3) where the ice maker logic circuitry (170, Fig. 3) is coupled to a main controller (123, Fig. 3). The main controller is coupled to a water supply valve (163, Fig. 3) that is actuated by the main controller to fill the ice mold (Paragraph 32).  The icemaker controller sends the signal to the main controller to actuate the valve based on a water level sensor (Paragraph 32).
	The combination of Tanimura, Onishi, Sanna and Ji discloses that the water valve is electronically coupled to the logic circuitry and that the logic circuitry activates and closes the valve.  Venkatakrishnan teaches that the water supply valve is electronically coupled to the main controller to be actuated based on a control signal from the logic circuitry. A person of ordinary skill in the art would 
With regards to Claim 3, the combination of Tanimura, Onishi, Sanna, Ji and Venkatakrishnan discloses the ice making apparatus of claim 2 wherein the logic circuitry determines a fill time for the ice mold using a water level sensor (Paragraph 32 of Venkatakrishnan) and communicates with the secondary coil to wirelessly transmit a start signal receivable by a primary coil positioned behind the freezer cabinet wall to activate a water valve (Paragraph 32 of Venkatakrishnan. The communication between the main controller and the logic circuitry in the combination is done wirelessly via the primary and secondary coils therefore the start signal transmitted to the main controller and the valve through the cabinet walls is done via the coils).
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanimura, Onishi, and Sanna as applied to claim 12 above, and further in view of Kai et al. (US9369181, Hereinafter referred to as Kai) .

With regards to Claims 13 and 14, the combination of Tanimura, Onishi, and Sanna is silent towards the windings of the primary coil being wrapped around an axis perpendicular to the freezer cabinet wall when the housing is mounted to the freezer cabinet wall and the winding axis of the primary coil is axially aligned with a winding axis of the secondary coil when the housing is mounted to the freezer cabinet wall.
Kai teaches a primary (101, Fig. 2a) and secondary coil (201, Fig. 2a) for wireless power transmission (Paragraph 38). It can be seen from figure 2a that both windings are facing each other and are axially aligned. Paragraph 44 states that during power transmission the efficiency of power reception is highest when the coils are wound and aligned in this configuration. 
A person of ordinary skill in the art would have found it obvious to modify the secondary and primary coils of the combination of Tanimura, Onishi, and Sanna by moving them so that there winding axis’s are perpendicular to the freezer wall so that they can be axially aligned, as taught by Kai, so that the power reception efficiency of the secondary coil is maximized. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanimura, Onishi, and Sanna as applied to claim 15 above, and further in view of NPL Document 1.
With regards to Claim 16, the combination of Tanimura, Onishi, and Sanna discloses The ice making apparatus of claim 15 but is silent towards the oscillating electromagnetic field is a narrow bandwidth signal.
	NPL document 1 shows that a person of ordinary skill in the art would understand that the Q factor of an inductor is dependent on bandwidth (Page 5, Q Factor). NPL Document 1 teaches that a 
A person of ordinary skill in the art would have found it obvious to modify the combination of the combination of Tanimura, Onishi, and Sanna by setting the electromagnetic field between the primary and secondary coil to be a narrow bandwidth signal so that the inductors can perform closer to an ideal inductor, as evidenced by NPL Document 1.
Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanimura, Onishi, and Sanna  as applied to claim 1 above, and further in view of Kai (US9369181) .
With regards to Claim 8, the combination of Tanimura, Onishi, and Sanna discloses the ice making apparatus of claim 1 wherein the secondary coil provides multiple turns of wire wrapped around an axis (The coil is interpreted as inherently providing multiple turns of wire wrapped around an axis) when the housing is mounted to the freezer cabinet wall.  
With regards to Claim 8, the combination of Tanimura, Onishi, and Sanna is silent towards the axis being perpendicular to a broad face of the freezer cabinet wall.
Kai teaches a primary (101, Fig. 2a) and secondary coil (201, Fig. 2a) for wireless power transmission (Paragraph 38). It can be seen from figure 2a that both windings are facing each other and are axially aligned. Paragraph 44 states that during power transmission the efficiency of power reception is highest when the coils are wound and aligned in this configuration. 
A person of ordinary skill in the art would have found it obvious to modify the secondary and primary coils of the combination of Tanimura, Onishi, and Sanna by moving them so that there winding axis’s are perpendicular to the freezer wall so that they can be axially aligned, as taught by Kai, so that the power reception efficiency of the secondary coil is maximized.
With regards to Claim 9, the combination of Tanimura, Onishi, Sanna and Kai discloses the ice making apparatus of claim 8 further including fasteners (414, Fig. 2 of Tanimura) positioned on the 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanimura, Onishi, and Sanna  as applied to claim 1 above, and further in view of Abeygunawardana (US2016/0201965) .
With regards to Claim 7, the combination of Tanimura, Onishi, and Sanna discloses the ice making apparatus of claim 1 wherein the coil is sealed within the housing (The coil is coupled to the logic circuitry (30, Fig. 4 of Tanimura) which is sealed within case 7 of Tanimura, which is within the housing. Therefore it is interpreted that the secondary coil is sealed within the housing). 
With regards to Claim 7, the combination of Tanimura, Onishi, and Sanna is silent towards the housing is a polymer material.
Abeygunawardana discloses an icemaker including a cover body (140, Fig. 8 the cover body is interpreted as serving the same purpose as a housing) which is made of a polymer (Paragraph 37). 
The only difference between the prior art and the claimed invention is that the housing is made of a polymer. Abeygunawardana clearly teaches it is known to make covers and housings for an icemaker out of a polymer. Applicant’s disclosure gives no criticality to the housing being made of a polymer. Thus it would have been obvious to make the housing of the combination of Tanimura, Onishi, and Sanna out of a polymer, as taught by Abeygunawardana as a mere design choice with the expectation of adequately protecting the internals within the housing. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanimura, Onishi, Sanna, Ji and Venkatakrishnan  as applied to claim 2 above, and further in view of Partovi (US2013/0300204).

Partovi teaches that the fundamental frequencies of any wireless power and data transfer devices need to be set so that they do not cause interference with other electronic devices (Paragraph 153).
The only difference between the claimed invention and the prior art is that the combination of Tanimura, Onishi, Sanna, Ji and Venkatakrishnan does not specify the frequencies of the energy received and transmitted by the coils. Partovi clearly teaches that it is known to optimize the frequencies of transmissions in wireless charging and signal systems so that they do not interfere with other electronic signals or components nearby. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the electrical energy received by the secondary coil to be received at a first frequency range having a fundamental frequency of at least 10 times lower than the second frequency range of transmission of the control signal as a matter of routine optimization since it has been held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05.II.A).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanimura, Onishi, Sanna, Ji, Venkatakrishnan and Partovi  as applied to claim 4 above, and further in view of Norconk et al. (US9154002, hereinafter referred to as Norconk).
With regards to Claim 5, the combination of Tanimura, Onishi, Sanna, Ji, Venkatakrishnan and Partovi discloses the ice making apparatus of claim 4 but appears to be silent towards the apparatus further including a high-pass filter for isolating the received electrical energy from the control signal.

A person of ordinary skill in the art would have found it obvious to modify the apparatus of the combination of Tanimura, Onishi, Sanna, Ji, Venkatakrishnan and Partovi by adding a high-pass filter, as taught by Norconk, to remove any signals outside the control signal range removing the chances of signal interference.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanimura, Onishi, Sanna, Ji, Venkatakrishnan, Partovi and Norconk as applied to claim 5 above, and further in view of Moore et al. (US2018/0034506, hereinafter referred to as Moore) .
With regards to Claim 6, the combination of Tanimura, Onishi, Sanna, Ji, Venkatakrishnan, Partovi and Norconk discloses the ice making apparatus of claim 5 but appears to be silent towards the control signal is digitally encoded.
The encoding of data is common practice in signal transmissions. Moore teaches it is known that wireless power and signal transmission devices can encode there signals to follow standards or protocols (Paragraph 29 and 78).
A person of ordinary skill in the art would have found it obvious to modify the combination of Tanimura, Onishi, Sanna, Ji, Venkatakrishnan, Partovi and Norconk by digitally encoding the data signals, as taught by Moore, to conform to data standards or protocols thereby enabling the use of components which expect to receive and transmit data using said standards and protocols. 
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanimura, Onishi, and Sanna as applied to claim 1 above, and further in view of Ji and Venkatakrishnan.

With regards to Claims 10 and 11 the combination of Tanimura, Onishi, and Sanna is silent towards the apparatus wherein the ice mold further includes a heater element and wherein the voltage supplying the logic circuitry and electrical motor also supplies the heater element as controlled by the logic circuitry and wherein the circuitry further controls the heater element to activate the heater element when the ice mold is in the second ejection position.
The use of ice separation heaters is well known in the art of ice making. The Venkatakrishnan reference teaches a heater (164, Fig. 3) that slightly melts the ice during the harvesting step (Paragraph 22). As seen in Fig. 3 of Venkatakrishnan the logic circuitry (170) that powers the motor (188) also controls the heater. The Ji reference teaches an ice separation heater (412, Fig. 8) controlled by the logic circuitry (410, Fig. 8) to apply heat to the ice mold (paragraph 77). Furthermore Ji teaches that there are many types of heaters that are known in the art (Paragraph 78). 
The only difference between the prior art and the claimed device is the inclusion of a heater element is provided on the ice mold and heated during ice harvesting. Ji and Venkatakrishnan clearly show that it is known in the art to provide a heater on the ice mold to improve the ice separation during harvesting. Therefore it would have been obvious to modify the ice mold and logic circuitry of the combination of Tanimura, Onishi, and Sanna by adding a heater element electronically coupled to the logic circuitry and configuring the logic circuitry to power the heater during the harvesting step, which is the step where the ice mold is in the second ejection position, as taught by Venkatakrishnan and further . 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tanimura, Onishi and Sanna as applied to claim 12 above, and further in view of Ji and Venkatakrishnan.
With regards to Claim 17, the combination of Tanimura, Onishi, and Sanna discloses the ice making apparatus of claim 12 further including a water valve (53, Fig. 4 of Tanimura) and wherein the primary coil is controlled by a driver circuit (18, Fig. 2 of Onishi) that decodes a digital signal from the secondary coil (B5, Fig. 5 of Onishi shows the load modulation data is a digital signal. Onishi paragraphs 60-63 state that the load modulation communication, through which the secondary coil would communicate to the primary coil is decoded, i.e. converted via the driver circuit into a signal).
With regards to Claim 17, the combination of Tanimura, Onishi, and Sanna is silent towards the water valve being positioned outside of the freezer cabinet and that the primary coil activates the water valve. 
Ji teaches an icemaker (415, Fig. 8) including logic circuitry (410, Fig. 8) to control the ice maker operation (Paragraph 77). The system includes a main controller (420, Fig. 8) connected to a power supply (421, Fig. 8) and to the electronic components of the refrigerator (422, Fig. 8) and sends power to the icemaker and the electronic components (Paragraph 76). The main control unit and logic circuitry communicate with each other so that the main controller can adjust the operation of the electrical components of the refrigerator in response to power readings from the ice maker logic circuitry in order to reduce power consumption (Paragraphs 95 and 97). 
It would have been obvious to one of ordinary skill in the art to modify the system of the combination of Tanimura, Onishi and Sanna, by providing a main control unit coupled to the power supply, the primary coil and the electronic components of the refrigerator to which the ice maker is attached, so that the main controller can measure the power being sent to the logic circuitry of the 
	Venkatakrishnan teaches a control system for an icemaker (Fig. 3) where the ice maker logic circuitry (170, Fig. 3) is coupled to a main controller (123, Fig. 3). The main controller is coupled to a water supply valve (163, Fig. 3) that is actuated by the main controller to fill the ice mold (Paragraph 32).  The icemaker controller sends the signal to the main controller to actuate the valve based on a water level sensor (Paragraph 32).
	The combination of Tanimura, Onishi, Sanna and Ji discloses that the water valve is electronically coupled to the logic circuitry and that the logic circuitry activates and closes the valve.  Venkatakrishnan teaches that the water supply valve is electronically coupled to the main controller to be actuated based on a control signal from the logic circuitry. A person of ordinary skill in the art would understand that in a control system including a main controller and a dedicated ice maker logic circuitry the water valve can either be coupled to the main controller or the dedicated ice maker logic circuitry. Therefore a person of ordinary skill in the art would have found it obvious to try modifying the system of the combination of Tanimura, Onishi, Sanna and Ji by electrically coupling the water valve to the main controller instead of the logic circuitry and controlling the valve based on a control signal from the logic circuitry, which would be accomplished via the coils, as taught by Venkatakrishnan, with reasonable expectations of successfully filling the ice mold while enabling the main controller to actuate the water valve to feed water to other areas in the refrigerator like a water filter or water dispenser. A person of ordinary skill in the art would have also found it obvious to modify the logic circuitry by including a water level sensor, as taught by Venkatakrishnan so that the logic circuitry can determine a fill time based on the water level and prevent overfilling.
Venkatakrishnan further teaches that the water valve (163, Fig. 2) is placed outside the freezer cabinet (104, Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/R.R./Examiner, Art Unit 3763                                                                                                                                                                                                        




/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763